FORM 6-KSECURITIES AND EXCHANGE COMMISSIONWashington D.C. 20549REPORT OF FOREIGN ISSUERPURSUANT TO RULE 13a-16 OR 15d-16 OF THESECURITIES EXCHANGE ACT OF 1934For the month of August 2008Commission File Number: 001-32371SINOVAC BIOTECH LTD.39 Shangdi Xi RoadHaidian DistrictBeijing 100085, People’s Republic of China(Address of principal executive offices)Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.Form 20-F X Form 40-FIndicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.YesNo X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- N/A SINOVAC BIOTECH LTD.Form 6-KTABLE OF CONTENTS Page Signature 3 Exhibit 99.1 – Press Release 4 SIGNATUREPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.SINOVAC BIOTECH LTD. Date: August 5, 2008 By: /s/Weidong Yin Name:Weidong Yin Title: Chief Executive Officer, President
